Citation Nr: 1139544	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2009.  A transcript of the hearing has been associated with the claims file.  The Board remanded this matter in February 2010 for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran's personality disorder is a developmental defect that is not subject to service connection.

2.  The Veteran's major depressive disorder had onset during and has continued since active service.


CONCLUSIONS OF LAW

1.  Service connection for personality disorders is not warranted.  38 U.S.C.A.        §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2011).

2.  The criteria for service connection for an acquired psychiatric disorder, major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran contends that his currently diagnosed major depressive disorder first manifested in service, as evidenced by an attempted overdose during service.  His induction examination in September 1972 reflected his self-report of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  However, examination indicated a normal psychiatric status.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.

The Veteran's service treatment records (STRs) are significant for a June 1973 inpatient admission wherein the Veteran drank 6 beers and took an unknown quantity of Darvon capsules.  The Veteran reported being depressed, homesick, and wanting to "do away with himself."  A psychiatric consultation, however, indicated diagnoses of simple drunkenness and improper use of Darvon.  There are no further psychiatric complaints for the Veteran's remaining period of active service.  His October 1974 separation examination indicated a normal psychiatric status.

The Veteran's post-service medical records are significant for inpatient treatment in 1976 for excessive habitual drinking and drug dependency, which resulted in legal troubles.  In June 1976, the Veteran was diagnosed with chronic recurrent alcoholism.  Notably, psychological testing in May 1976 was deemed invalid due to Veteran's tendency to respond to questions in a manner favorable to himself, providing evidence against this claim.  However, there was some suggestion of a lack of impulse control and hyperactivity in reality.  In October 1976, the Veteran's excessive habitual drinking was attributed to an inadequate personality.

In June 1977, the Veteran received inpatient treatment due to an overdose of Empirin.  The diagnosis was depressive reaction with overdose of Empirin.  In November 1979, the Veteran was hospitalized due to a psychotic depressive reaction.  Evidence since 1979 reflects medical diagnoses of depressive anxious function, depression, depression not otherwise specified (NOS), major depression, psychotic depressive reaction, depressive anxious function, alcohol dependence, and chronic anxiety.  The Veteran is shown to have made additional suicide attempts.

In November 2009, the Veteran testified that he noticed onset of depression about four or five months after entering service.  He used alcohol as a means to self-treat his depressive symptoms and admitted to overdosing on Darvon in a suicide attempt.  After service, his regular physician prescribed Thorazine for depression.  He also testified about his legal troubles and his period of over 20 years without symptoms and the eventual reemergence of his depression and alcoholism.  He also noted that at one point he set fire to his legs and that he has been treated for depression since 2001.

In May 2010, the Veteran had a VA examination.  The examiner thoroughly reviewed and summarized the evidence in the claims file and interviewed and examined the Veteran.  Therefore, the examination report is adequate for rating purposes.  After examining the Veteran, the Axis I diagnosis included recurrent, mild, major depression; polysubstance dependence, in early remission; and past factitious disorder with predominantly physical signs and symptoms (Munchausen syndrome) exhibited in 2004.  The Axis II diagnosis was schizoid personality disorder with borderline features (primary diagnosis).

In the discussion, the examiner stated that the Veteran had a pre-existing schizoid personality disorder with substance abuse that intensified during military service to full-blown schizoid personality disorder, substance dependence, and depression.  After a dormant period of 20 years, the conditions reemerged after a minor stressor as schizoid personality, renewed substance dependence, and renewed major depressive symptomatology.  He further stated that if the in-service and post-service providers had been aware of the Veteran's history and future behavior of suicide attempts, among other symptomatology, at the time of treatment, they would have diagnosed depressive disorder.  He found that military service exacerbated his depression.

The examiner opined that it is less likely than not that military service caused the schizoid personality, the polysubstance dependence, or the depression.  It is more likely that these conditions pre-dated service and that military service contributed to the intensification or exacerbation of these problems.

The Board has reviewed all of the evidence.  First, as noted above, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  Specifically, the induction examination indicated a normal psychiatric status and the evidence does not clearly and unmistakably show that he had a psychiatric disorder prior to service and that it was not aggravated by service.  While the VA examiner opined that the Veteran likely had pre-existing conditions, his opinion does not rise to the level of clear and unmistakable evidence.  38 U.S.C.A. § 1111.

Second, the Veteran has been diagnosed with various personality disorders, to include schizoid personality disorder.  A personality disorder is deemed a congenital or developmental defect for which service connection may not be awarded.  38 C.F.R. §§ 3.303(c ) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

In this case, it appears that the Veteran's depression was superimposed on his personality disorder.  Based upon the VA examiner's opinion, the Veteran's schizoid personality disorder with substance abuse intensified during military service to a full-blown schizoid personality disorder, substance dependence, and depression.  Thus, it appears that his major depressive disorder manifested as a result of or in conjunction with his personality disorder during service.  Further, the examiner stated that military service contributed to the intensification or exacerbation of these problems and that after lying dormant for many years, the symptoms reappeared.  Consequently, it appears that the Veteran has suffered major depressive disorder during and since his period of active service.  Therefore, based upon the foregoing, the Board finds that the preponderance of the evidence weighs in favor of service connection or major depressive disorder.  The appeal is granted.

This finding does not suggest that all of the Veteran's problems are reasonable related to his military service.  The nature and extent of the disability related to service is not before the Board at this time.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Service connection for major depressive disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


